Citation Nr: 1215090	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of resection of the left clavicle and acromioplasty with degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active duty June 1984 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected left shoulder disability.  The record shows that he was last afforded a VA examination for his condition in March 2009.  Three years have elapsed since then, and the Veteran contends that his service-connected left shoulder disability has worsened in the intervening years.  The record does not contain any other private or VA treatment records showing that the Veteran's left shoulder disability has been adequately evaluated since the 2009 VA examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for his left shoulder at the Columbus VA Medical Center.  The last treatment records in the file are dated in 2010.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be obtained and associated with the Veteran's claims file

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to determine the nature and severity of the Veteran's left shoulder disability.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the orthopedic examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joint, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  Any additional functional impairment due to pain, including on repeated use, should be noted in degrees of range of motion.  A complete rationale for all opinions rendered must be provided.  The claims folder must be reviewed in conjunction the examination.

2.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


